Citation Nr: 0610698	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  3-25 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1977 to 
March 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for sleep apnea.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing at the RO in March 2005.


FINDING OF FACT

The objective and competent medical evidence of record 
reflects the veteran's sleep apnea is related to military 
service.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that sleep apnea was incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1131, 5101- 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002 
& Supp. 2005).  VA has published regulations implementing 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005)).  See VAOPGCPREC 7-2003 
(Nov. 19, 2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002& Supp. 2005); 38 C.F.R. § 3.159(b)(2) (2005).  
Second, VA has a duty to notify the claimant as to any 
information and evidence needed to substantiate and complete 
a claim, and as to what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(c) (2005).  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004); VAOPGCPREC 1-2004 (Feb. 24, 2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and disability; (4) 
degree of disability; and (5) effective date of the 
disability.  The Court has held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. §  
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran represents 
harmless error.  The RO will be responsible for addressing 
any notice defect with respect to the rating and effective 
date elements when effectuating the award.  

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2005).  
The veteran's claimed sleep apnea is not one of those 
diseases subject to presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Review of the evidentiary record reveals the veteran has been 
diagnosed with obstructive sleep apnea.  In August 2002, the 
veteran complained of excessive daytime sleeping and fatigue 
and was noted to have a history of snoring excessively as 
reported by his wife.  After examining the veteran, the 
diagnosis was "possible" sleep apnea.  The veteran was 
given a sleep study in September 2002 and complained of 
snoring, headaches, witnessed apneas, and excessive daytime 
sleepiness.  Although the September 2002 medical records do 
not contain an official diagnosis of sleep apnea, the Board 
notes the sleep studies revealed apneic episodes and the 
veteran was prescribed treatment on a CPAP machine.  In 
addition, a November 2002 ear, nose, and throat consultation 
record from P.D., Capt., MC, USNR, reflects the veteran 
presented with a multi-year history of loud snoring and 
observed apneic episodes.  After examining the veteran and 
noting his medical history, the diagnosis was obstructive 
sleep apnea.

In a March 2004 written statement, Capt. PD opined that the 
veteran's sleep apnea was incurred during his military 
service as he presented with a multi-year history of loud 
snoring and observed apneic episodes in November 2002.  Capt. 
PD also stated the veteran required a "BiPAP" device 
nightly, which reduced his apneic episodes, but his snoring 
was louder and he continued to have morning headaches and 
daytime sleepiness.  

At the March 2005 Travel Board hearing, the veteran testified 
that he began experiencing headaches, tiredness, and 
sleepiness in 1989.  He testified that his symptoms were 
treated with aspirin but that no special testing was done.  
The veteran also testified that when he was treated by Capt. 
PD in November 2002, he took copies of his service medical 
records as well as other medical records which documented his 
treatment for sleep apnea.  

Based on the foregoing, the Board finds that the evidence 
supports a finding that the veteran's sleep apnea is related 
to his military service.  There is a competent medical 
opinion relating the claimed sleep apnea to service based on 
objective clinical findings and review of the veteran's 
medical history.  In this context, the Board notes that 
although the March 2004 nexus opinion from Capt. PD does not 
indicate from where he received the veteran's medical 
history, the veteran testified that he provided Sgt. PD with 
copies of his service medical records and other medical 
records.  In addition, the Board notes the record contains a 
March 2005 lay statement from W.R., S.M.Sgt., Retired, which 
states that he slept on a cart next to the veteran and on 
several occasions observed that his snoring would hesitate 
for a few seconds and then start up again.  He also stated 
that the veteran always complained of being tired.  

The Board finds that the veteran's testimony at the March 
2005 Travel Board hearing was credible, as it is supported by 
other evidence in the record.  In this regard, the Board 
notes the veteran's testimony that he began experiencing 
symptoms in service is supported by service medical records, 
which reflect the veteran complained of headaches on more 
than one occasion during service.  See January 1989, October 
1996, and May 2000 treatment records.  Although the service 
medical records do not contain a diagnosis of sleep apnea, 
the Board notes the veteran testified that he was not given 
special testing to determine whether the headaches were 
possibly related to a sleep disorder.  Instead, his symptoms 
were attributed to other medical problems, i.e., 
hypertension, defective vision, viral sydrome, and treated 
with medication.  See Id.

Therefore, giving the benefit of the doubt to the veteran, 
the Board finds that the evidence of record is consistent 
with the veteran's assertions that service connection for 
sleep apnea is warranted as it had its inception during 
service.  In making the above determination, the Board notes 
that although the veteran's separation examination is not of 
record, we find probative that the veteran began receiving 
treatment for sleep apnea a little over a year after he was 
separated from service.  As such, in light of the March 2004 
nexus opinion relating the veteran's sleep apnea to service 
and the veteran's competent testimony at the March 2005 
Travel Board hearing, as supported by service medical records 
and the March 2005 lay statement from WR, the Board finds 
that the veteran's obstructive sleep apnea is related to 
service.  

Accordingly, in resolving all doubt in the veteran's favor 
and without finding error in the previous action taken by the 
RO, the Board concludes that service connection for sleep 
apnea is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, supra.


ORDER

Entitlement to service connection for sleep apnea is granted.



___________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


